Citation Nr: 0108685	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  00-04 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for residuals of a right elbow injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
January 1995.

The instant appeal arose from a September 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Des Moines, Iowa, which denied a claim for 
service connection for a right elbow condition, including 
carpal tunnel syndrome.  During the pendency of this appeal, 
the veteran has moved to Arkansas, and his records have since 
been transferred to the RO in North Little Rock, Arkansas.

In a September 2, 1999, decision, the Des Moines RO found 
that a claim of entitlement to service connection for 
tinnitus was not well grounded.  Since that decision, 
however, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was enacted.  Unlike the 
version of the law in effect at the time of the September 
1999 decision, the VA is now charged with the duty to assist 
almost every claimant, as well as the duty to provide certain 
notices to claimants to assist them in pursuing the benefit 
sought.  In part, the new law provided that a claim denied as 
not well grounded between July 14, 1999, and November 9, 
2000, such as the tinnitus claim decided in the September 
1999 RO decision, could be readjudicated under the provisions 
of the new law. Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000).  

While the new law provided that a claimant must request such 
a readjudication, the Veteran's Benefits Administration, as a 
matter of policy, has indicated that it will initiate 
readjudication where it learns of such cases.  Veteran's 
Benefits Administration Fast Letter 00-87 (Nov. 17, 2000).  
Therefore, the Board of Veterans' Appeals (Board) takes this 
opportunity to invite the veteran to file such an application 
for readjudication, and refers the tinnitus claim for 
readjudication to the RO.  See VAOPGCPREC 3-2001.


REMAND

Previously, by a May 1995 rating action, the Des Moines RO 
denied service connection for a right elbow injury.  In a 
letter dated June 19, 1995, the RO notified the appellant of 
this denial.  The veteran did not initiate an appeal of the 
RO's denial of his claim for service connection for a right 
elbow injury.  Consequently, the RO's May 1995 decision is 
final as to that claim.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2000).  

Once a decision becomes final, absent submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by the VA.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000).  With regard to petitions to 
reopen previously and finally disallowed claims, the United 
States Court Of Appeals For Veterans Claims (Court) has 
explained that "new evidence" is evidence that is not 
"merely cumulative" of other evidence of record.  Colvin 
v. Derwinski, 1 Vet. App. 171, 174 (1991).  Evidence is 
"material" when it bears directly or substantially on the 
specific matter under consideration and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512-513 (1992).

After he filed his claim to reopen, the Des Moines RO sent 
the veteran a letter which stated that the prior denial was 
final "unless you submit new and material evidence showing 
your condition was incurred in or aggravated by service."  
However, as explained above, the prior denial is final, 
regardless (absent a finding of clear and unmistakable error 
in that decision or a finding that the tolling-of-finality 
doctrine applies to that decision).  The submission of new 
and material evidence is a prerequisite to a readjudication 
of the claim.  In any event, in the September 1999 rating 
decision currently on appeal, the RO apparently denied the 
veteran's claim for service connection a right elbow 
condition, to include carpal tunnel syndrome, on a de novo 
basis.  

The Board is of the opinion, therefore, that the issue with 
regard to the claim on appeal is more appropriately stated as 
whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for residuals of a right elbow injury.  

In addition, as noted above, there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the VA with respect to the duty to assist, and supersedes 
the decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all 
claims, as here, filed before the date of enactment of the 
Veterans Claims Assistance Act of 2000 and not yet final as 
of that date.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)). 

Likewise, the new and material aspect of the claim for 
service connection for residuals of a right elbow injury has 
not been formally adjudicated by the RO.  Because the RO has 
not yet considered the new and material aspect of this claim, 
a decision by the Board at this time would be potentially 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Therefore, for these reasons, a remand is 
required.

Accordingly, this case is REMANDED to the RO for the 
following action:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), 01-02 (January 9, 2001), and 01-13 
(February 5, 2001) as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

2.  Thereafter, the RO should adjudicate 
the issue of whether new and material 
evidence has been received sufficient to 
reopen a claim of entitlement to service 
connection for residuals of a right elbow 
injury.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including the 
appropriate laws and regulations governing 
new and material claims.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


